Order entered June 24, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00413-CV

                   IN THE INTEREST OF M.O. AND P.O., CHILDREN,


                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-13-19769-Z

                                           ORDER
       The Mother of M.O. and P.O. (“Mother”) has appealed the trial court’s order appointing

her possessory conservator of her children M.O. and P.O. Mother contends the trial court abused

its discretion in finding that appointing her as managing conservator would significantly impair

M.O.’s and P.O.’s physical health and emotional development. In reviewing the trial court’s

order, we must review the entire record. In Interest of A.A.E., No. 05-18-00291-CV, 2019 WL
1552450, at *2 (Tex. App.—Dallas Apr. 10, 2019, no pet. h.) (mem. op.). Pages 45 and 65 of the

reporter’s record reflect that at the request of the Texas Department of Family and Protective

Services (“Department”), the trial court took judicial notice of several documents filed with the

court, including “service plans” filed “around December of 2017,” and certain business records

“filed on February the 4th.” These documents, however, are not included in the appellate record.
        (1) We ORDER the Department, within TEN DAYS of the date of this Order, to file a

designation with the trial court clerk identifying any documents (1) not already included in the

appellate record (2) from the trial court’s record (3) pertaining to M.O. and P.O. (4) of which the

trial court took judicial notice;


        (2) We ORDER Felicia Pitre, Dallas County District Clerk, within TEN DAYS of

receiving the Department’s designation, to file a supplemental record with this Court containing

the designated documents, see TEX. R. APP. P. 34.5(c);


        (3) We further ORDER Ms. Pitre to notify this Court in writing within TWENTY

DAYS of the date of this Order if no such documents can be identified.




                                                     /s/    LESLIE OSBORNE
                                                            JUSTICE